AFFlDAVIT IN SUI’PORT OF AI’PLICATION FOR
SEARCH AND SEIZURE WARRANT

I, DavidBrooks, being duly sworn, depose and state as folloWs:

I. TRAINING AND BACKGROUND

1. lam employed as a Drug Enforcement Administration (”DEA”) Diversion
Investigator. l have served in that capacity since july 2013. I am currently assigned to
the Chicago Field Division, Milwaul<ee District Office. My duties as a Diversion
Investigator include conducting regulatory, administrative, civi], and criminal
investigations of DEA registrants and the diversion of legitimate controlled substances
into the illicit market l am knowledgeable of the laws, regulationsl and procedures
pertinent to investigations of the diversion of controlled substances to the illicit market,
as Well as the techniques employed by DEA registrants to divert controlled substances
l have Written and executed numerous Adtninistrative Inspection Warrants and
participated in Criminal Search and Seizure Warrants involving DEA registrants

2. I have completed the DEA Academy for Diversion lnvestigators at
Quantico, Virginia, Which included identification and investigation of controlled
substances I have also participated in numerous investigations involving Violations of
the Controlled Substances Act (”CSA”). l have been involved in undercover
investigations of medical facilities and physicians and their dispensing practices l have
monitored undercover recordings of undercover cooperators, listened to physician-

undercover ”patient” conversations and reviewed and analyzed whether the

Case 2:19-mj-01243-WED Filed 04/01/19 Page 1 of 56 Document 1

 

 

 

physicians Were dispensing controlled substances for legitimate medical purposes

Within the bounds of a professional medical practice.

3. This affidavit is based upon my personal knowledge, and upon
information reported to me by other federal, state, and local law enforcement officers
during the course of their official duties, all of Whom l believe to be truthful and
reliable. Throughout this affidavit, reference Will be made to case agents. Case agents
are those federal, state, and local law enforcement officers Who have directly
participated in this investigation, and With Whoml have had regular contact regarding
this investigation.

4. Diversion lnvestigators are not ”federal law enforcement officers,” Within
the meaning of Fed. R. Crim. P. 41(a)(2)(C), and are not authorized by 21 United States
Code (”U.S.C.”) § 878(a)(2) to execute and serve search Warrants. HoWever, Diversion
lnvestigators are authorized to serve as the affiant for a search Warrant that is requested
by an attorney for the government As such, my role is limited to serving as the affiant
While the undersigned attorney for the government is the applicant requesting the
issuance of the Warrant, pursuant to Fed. R. Crirn. P. 41(b) and (c)(2).

5. Non~Agent personnel cannot be named as the person to Whom the
Warrant is issued because Fed. R. Crim. P. 41(e)(1) states that the issuing judge ”must
issue the Warrant to an officer authorized to execute it.” As such, l have arranged for _
Drug Enforcement Administration (DEA) Special Agent (SA) Enrique Carlton, Who is

an authorized ”laW enforcement officer” to execute the search warrant. l will assist in

Case 2:19-mj-01243-WED Filed 04/01/19 Page 2 of 56 Document 1

 

 

 

 

the execution of the Warrant under the direction and supervision of SA Carlton

pursuant to Title 18 U.S.C. § 3105.

6. Because this affidavit is submitted for the limited purpose of securing
authorization for the Warrant described below, I have not included each and every fact
known tome concerning this investigation I have set forth only the facts that I believe
are essential to establish the necessary foundation for the requested search Warrant.

H. 1 PLACE TO BE SEARCHED AND ITEMS 'I'O BE SEIZED

7. ' I make this affidavit in support of an application for the issuance of a
Warrant to search the commercial property described as the medical offices of Dr. David
I. Ste`m, M.D., also known as the offices of Milwaukee Pain Treatment Services
("MPTS”), located at 5400 N. 118th Court, Milwaukee, Wisconsin (further described in
Attachment A), including all buildings, structures, storage facilities, and other artifices
located at that address, in order to seize fruits, instrumentalities, and evidence related to
possible violations of: (1) Title 21, United States Code, Section 841 (a)(l) and 846; (2) Title
18, United States Code, Section 1956; and (3) Title 18, United States Code, Section 1347.
'I'here is probable cause to believe that fruits, instrumentalities, and evidence of these
crimes (further described in Attachments B and C) Will be found in a search of the
premises

III. PROBABLE CAUSE
Summa_ry
8. DEA has been Working with federal and state law enforcement partners

since ]uly 2018 to investigate Dr. David Stein ("Stein”), his Wife, Sharon Stein

Case 2:19-mj-01243-WED Filed 04/01/19 Page 3 of 56 Document 1

 

 

 

l
z
g

(”Sharon”) (collectively, the ”Steins") and MPTS. Over the last eight months, we have
interviewed various individuals to get first-hand accounts of Stein’s prescribing and the
dangers it has created, including: many current and former MPTS patients; several
former employees including five office staff members and three physical therapists,
Whose tenure at MPI`S spans more than a decade; a number of pharmacists who have
raised concerns about Stein’s prescribing and refused to fill Stein prescriptions; and
families of patients Who have died of drug overdose While under Stein’s care. We have
reviewed records made available to us by the Milwaukee County Medical Exarniner's
Office, Which have allowed us to identify patients of Stein Who have died of overdoses,
many Within days of being prescribed opioids by Stein, We have also extensively
analyzed Stein’s prescribing and Medicare and Medicaid billing records, Which show
Stein as an extreme out]ier in terms of his opioid prescribing practices and provide
corroboration for the statements made by patients and employees about his prescribing,
billing, and other practices We have also reviewed documents made available to us by
other federal and state agencies documenting their audits, complaints and
inves’dgations into Stein, Sharon and MPTS over the years The interviews and data
analysis summarized below reflect only a portion of the evidence We have collected to
date.

9. Based on our investigation, there is probable cause to believe that Stein,
conspired with his wife, Sharon and others, to distribute controlled substances outside
the course of standard medical practice through his pain management clinic, MPTS, in

violation of 21 U.S.C. §§ 841 and 846. There is also probable cause to believe that the

Case 2:19-mj-01243-WED Filed 04/01/19 Page 4 of 56 Document 1

 

 

Steins conspired to, and did, execute a scheme to defraud federal health care programs

by, among other things, performing (and billing for) unnecessary medical procedures in
violation of 18 U.S.C. § 1347, and to believe that the Steins have engaged in financial
transactions involving proceeds of these illegal activities With the intent to promote

these activities and in an effort to conceal the nature of these proceeds in violation of 18 '
U.S.C. § 1956.

10. The Steins operate their medical practice at 5400 N. 118th Court,
Milwaukee, Wisconsin. Medical records available at the clinic will provide evidence of
prescriptions of controlled substances Without legitimate medical purpose and
unnecessary medical procedures fraudulently billed to health care programs Financial
records available at, and related to, the clinic will provide evidence of financial
transactions intended to promote, and conceal, unlawful distribution of controlled
substances and fraudulent healthcare billing.

11. Based on my training and experience, and my participation in
investigations of the diversion of pharmaceutical controlled substances l know that
- medical clinics that employ prescribers of controlled substances such as MPTS,
typically have Within their premises ”patient records,” and Iknow that such records:

a. generally purport to document services rendered to patients;

b. typically include patient files, prescription records, medical reports,
notes of medical personnel and staff members, office notes,
progress no tes, medical examination notes, medical diagnoses
appointment records, patient sign in sheets, billing records, test
results, laboratory tests, laboratory results photographs x-rays,

physician orders, history and physical forms, social worker notes,
treatment plans, referrals, consultations, correspondence patient

Case 2:19-mj-01243-WED Filed 04/01/19 Page 5 of 56 Document 1

 

contracts patient information, demographic information, and
certificates of medical necessity;

c. are usually maintained, along with similar records, in the normal
course of a medical clinic’s daily business activities at the clinic;
and

d. d are required to be maintained for a minimum of five years from the

date of the last entry in the records
12. Employee 3, _`
- and Was interviewed in March 2019, indicated that MPTS maintained copies of
patient records dating back to 2007 or 2008.

13. Based on my training and experience, I have found that the presence or
absence of such records and the content of such records is relevant in determining
Whether controlled substances have been prescribed within the normal practice of
medicine and for a legitimate medical purpose.

14. Based on my training and experiences, business owners like the Steins
often keep financial records related to their business at their place of business These
records Will be relevant to determining Whether the Steins have engaged in financial
transactions intended to further or conceal their other unlawful activities I have
reviewed records that indicate that the Steins received documents from their financial
institutions at IVIPTS.

l Background of the Business

15. “ the Steins

began operating at 5400 N. 118th Court, Milwaukee, Wisconsin in the mid-ZOOOS. Prior

to that time, the Steins operated out of a smaller office in Milwaukee, at which they

Case 2:19-mj-01243-WED Filed 04/01/19 Page 6 of 56 Document 1

 

 

 

operated a (mostly) legitimate pain-management practice Shortly after moving to the

new space, mounting financial pressures apparently related to maintaining a larger
office space and staff, led the Steins to dramatically change operating practices *
16. _
- at the time of the move to 5400 N. 118th Court, patient volume doubled from
15~20 patients per day to 30~40 patients per day. At times Stein would see 60 or more
patients per day. Another former employee, w
_(”Employee 3”), estimated that Stein saw 50'0r more patients per day.
Typically, this meant that Stein Would spend less than 3 minutes With each patient prior
to providing them with a controlled substance prescription
17. Employee 1 and another former employee, Employee 2_ n
_ described similar office procedures aimed at
increasing profitability and resulting in unlawful distribution of controlled substances
and / or health care fraud. Much of What Employee 1 and Employee 2 have described
about the way the office operated during their employment was corroborated by
interviews with Stein’s patients complaints received by the DEA from pharmacists
complaints received by state agencies from former employees of the clinic or third-party
providers and data collected regarding Stein’s prescribing.'
18. Based on my training and experience, the below categories of Stein’s
practices are red flags that are often seen in medical practices that are operating as pill
mills or places serving as drug distribution centers rather than legitimate medical

practices These practices also suggest that the Steins are performing unnecessary

Case 2:19-mj-01243-WED Filed 04/01/19 Page 7 of 56 Document 1

 

medical treatments and / or fraudulently billing healthcare programs for medical
treatments These practices show that there is probable cause to believe that the Steins
are violating the Controlled Substances Act and committing health care fraud.

Unusuul Patient ”Contracts” and Clim'c Restn'ctions.

19. I reviewed documents obtained from a 2015 Medicaid audit of MPTS,
Which included contracts MPTS had with patients ln those contracts patients affirmed
that they are not Working with law enforcement The contracts also stated that Stein
”bears no responsibility for any illegal or negligent acts. ..associated With the
prescription narcotics.”

20, Patients have also reported that Stein requires patients to leave their cell
phones in a basket outside the examining room. Employees 1 and 2 confirmed this
procedure is due to the Steins' fear of being recorded by patients

21. On March 26, 2019, case agents interviewed _ patient - Patient

- Was hesitant to speak to case agents because she said she signed a contract with
Stein agreeing not to talk to the police or media about Stein.

22. Numerous other patients interviewed also indicated that they signed
documents stating that they were not working with law enforcement `
Procedures Perji)med, and Medical Decz`sz'ons Made, by Unlicensed Sta)ff

23. Sharon does not have a medical degree or any medical training Despite
that, former employees and patients have routinely described Sharon as being l'in

charge” and ”running the place."

Case 2:19-mj-01243-WED Filed 04/01/19 Page 8 of 56 Document 1

 

 

24. Indeed, during interviews many employees and patients discussed, at l
length, Sharon's outsized role at MPTS. For example, Employee 1 stated that Sharon
routinely reviewed medical charts and made notes directing patient carc. Employee 1 l
also stated that Sharon sometimes overruled Stein’s discharge decisions, allowing a
patient to return to MPTS after Stein made the medical decision to discharge the patient

25. According to Employee 1, Sharon also performed certain medically-
related tasks such as starting IV’s, removing stitches, preparing patients for epidurals,
and conducting radio frequency trigger points Ernployee 1 sometimes noticed that
although she knew Sharon Was performing ”trigger point” therapies, Employee 1 was
directed to bill those procedures as though Stein had performed them.

26. Employee 2 also noted that Sharon assisted with some medical
procedures, including lumbar disc decompressions, starting lV’s, and assisting facet
injections_.

27. Other medical professionals Were uncomfortable with the level of

‘ involvement Sharon had in the medical aspects of the practice. For example, a Nurse

Practitioner Who worked at MP'IS filed a complaint filed With the Wisconsin
Department of Safety and Professional Services (”DSPS”), in which she stated that

Sharon performed patient procedures, urine sereens, dressing changes, and prepared

patients for procedures The Nurse Practitioner also complained that Sharon dictated

patient care by, among other things, writing notes on patient files for Nurse

ll II

Practitioners such as: ”do this procedure , wean down this med”, ”injection on [date].”

Case 2:19-mj-01243-WED Filed 04/01/19 Page 9 of 56 Document 1

 

~

28, Some patients also expressed'discomfort with Sharon's role. For example,
Patient- stated that Sharon removed her stitches and that- felt it was painful and
that it didn't seem like Sharon knew what she was doing.

29. Accord'mg to two former employees Sharon also performed medical
procedures such as epidural injections For example, Employee 4, Who worked at MPTS

_ stated that Sharon claimed she was a`
Registered Nurse Practitioner. Employee 4 believed that Sharon was performing

epidural injections because Sharon arrived at the office earlier than Stein and patients

 

came in to receive epidurals at times in the morning when it did not appear that Stein

was in the office. Employee 4 stated that Sharon said it Was okay for her to do the

epidurals because she claimed she Was a Registered Nurse.

30. Similarly, Employee 5 worked at MPTS _ Employee 5 had
responsibility for, among other things, bringing patients back to examination rooms
During the course of performing those duties, Employee 5 witnessed Sharon do
injections A patient also told Employee 5 that Sharon did the injections

31. d Sharon also decided what to prescribe and signed prescriptions
Employee 4 stated that she saw prescriptions signed by Sharon using Stein’s name.
Employee 5 stated that Sharon also decided What type of drug, strength and dosage to
prescribe to the patients and Stein followed those decisions

32. This is consistent With patient accounts F or example, -Patient -,
Stated that Sharon is the one who Writes the prescriptions and gives them to patients as

they leave the visit With Stein. Sometimes, the receptionist or Sharon provide -

Case 2:19-mj-01243-WED Filed 04/01/19 Page 10 of 56 Document 1

 

children (who drive her to the appointments) with the prescription before Patient- is

finished with the visit. -Patient- described a similar procedure Wherein,

after a cursory appointment with Stein, Sharon provided - With a prescription on
- Way out the door.

33. Sharon was also responsible for making determinations regarding
whether to accept someone as a new patient Employee 1 and Employee 3 both
indicated that Sharon made those decisions And she often made them the choice to
accept new patients despite being informed of potentially problematic information
about them. For example, Employee 3 stated that she Was responsible for researching
potential new patients by reviewing their Wisconsin’s Prescription Drug Monitoring

" Program (”PDMP") data1 and criminal histories When Employee 3 had concerns about
accepting a new patient based on these histories, she relayed those concerns to Sharon,
indicating that she did not think the patient Was legitimate Sharon often ignored those
concerns and accepted the patient anyway.

Sigm'ficant Numbers of Cash-Pay Patients

34. Based on my training and experience, pain management clinics that

service a large number of cash-pay patients present a red flag indicative of over-

prescribing. Most patients who require pain management services have insurance that

 

1 In]une 2010, the Wisconsin State Legislature directed the Pharmacy Examining Board (”PEB”) to create
a Prescription Drug Monitoring Program, commonly referred to as a ”l’l)MP" (see Wis. Stat. § 450.19).
The PEB governs the PDMP, and the Wisconsin Department of Safety and Profcssioml Services (”DSPS”)
oversees the operation of the PDMP in accordance with the policies established by the PEB. RxSentry is
the prescription drug monitoring program used by the DSPS to collect data on monitored prescription
drugs that are dispensed in the State of Wisconsin or for patients residing in Wisconsin The PDMP
maintains data regarding controlled substances prescriptions issued and dispensed by DEA registrants

Case 2:19-mj-01243-WED Filed 04/01/19 Page 11 of 56 Document 1

 

 

Will cover the cost of visiting a pain management specialist with a small co-pay. But,
doctors, like Stein, who over-prescribe and over-bill, often find it difficult to remain
Within-network at insurance providers Indeed, Stein was suspended from Medicaid's
program in 2016. Such doctors often require patients to pay cash and patients will often
choose to pay the large cash fees because doing so ensures that they will reliany and
consistently receive opioids Without a legitimate medical purpose.

35. Hmployees 1, 2, 3, 4, and 5 described MPTS as serving a significant
number of cash-pay patients Many of these patients had health insurance, but paid
Stein in cash. Indeed, many of Stein’s patients have Medicare or Medicaid (as
evidenced by the way in which they pay for their prescriptions at the pharmacy), but
choose to pay large amounts of cash to see Stein because they reliably and consistently
receive opioids without a legitimate medical purpose

36. According to former employees patients paid between $150 and $300 per
visit.

37. Accord.ing to `E.mployee 3, Medicaid patients Were required to take
psychological tests periodically The tests Were expensive, so MPTS charged patients
for it over time, at a cost of $70 per month. Self-pay patients did not have to do this
testing When Stein was suspended by -Medicaid, he stopped administering these tests
Several patients interviewed by case agents on March 26, 2019 confirmed having to

tal<e, and pay for, psychological tests Some Were subsequently referred to a

Psychowsst_.

Case 2:19-mj-01243-WED Filed 04/01/19 Page 12 of 56 Document 1

 

38. Being a cash-pay patient also impacted the types of treatment patients
received from Stein. For example, according to Employees 1 and 2, cash-pay patients
Were often not required to participate in injection treatments Which were extremely
common (generally required) at MPTS.

39. ` Much of this information is corroborated by patient accounts and
complaints For example, on September 9, 2018, the DEA received a complaint from
- a patient of Stein at MPTS, who Was being charged $150-$250 cash per
appointment for Suboxone. Patient - tried to report side effects and concerns related
to a reaction from taking the medication Patient - was told she would have to pay
another $150 cash to talk to the doctor, otherwise Patient - could not discuss side
effects with Stein. The complaint indicated that Patient -. felt MPTS is a suspicious
clinic.

40. Similarly, Patient_- Who was interviewed on September 11, 2018,
explained that some of Stein’s patients paid $200 or $300 per visit Patient- paid y
$150. Patient- explained that patients Who paid $300 typically did not have
insurance--they were just there for the pills Patient_ stated that patients in Stein’s
Waiting room asked her to trade her medications to provide urine for their drug
screens, and talked about selling their pills Online reviews of MP'l`S include references
to patients being asked to sell their`pills in the MPTS parking lot.

41. Patient - called MPTS for an appointment in ]une or ]uly 2018. She
was told that MPTS did not accept insurance and that appointments were cash-only,

costing $225.

Case 2:19-mj-01243-WED Filed 04/01/19 Page 13 of 56 Document 1

 

 

42. Patient- reported paying $200 for the initial visit and $150 for

subsequent visits Patient - had health insurance Patient - reported that he had
to pay up front with a money order or debit/ credit card.

43. Patient- stopped geeng stein in .2018. Inisauy, Patient -
appointments were covered by insurance After some time, however, and without
- explanation,l Stein began charging Patient- $150 per visit Patient -was required
to make payment up front before being seen by Stein Initially Patient - made these
payments in cash, but was eventually required to make the payments using money
orders or debit cards

44. Patient- stopped seeing Stein in 2018. When she first began seeing
Stein she had to pay an $80 co-pay. At the end of her time as a patient, the co-pay had
gone up to $150. lnitially Patient- could pay in cash, but later Stein required money
order payments Patient - was discharged as a patient by Stein in 2018. He claimed
that her urine tested positive for Cocaine. Patient- denies using Cocaine. Patient
- stated that she had to pay $150 for the visit at Which she was told she was no longer
going to be seen as a patient, When she asked for her medical records, she Was told the
cost would be $100.

45. -patient - described an ever-increasing set of payments
lnitially her copay started at $150 and went up to $175. She also had to pay $75 for pill
counts and was recently provided a letter that said that she should look for another
doctor and that if she couldn’t find one, the costs for her visits would increase again.

Patient - also said that if she arrived at an appointment without the full amount of

Case 2:19-mj-01243-WED Filed 04/01/19 Page 14 of 56 Document 1

 

payment, her appointment Would be cancelled and she Would be charged a cancellation
fee.‘ The payments used to be made in cash and are now money orders MPTS keeps
the entire money order and does not provide a receipt

46. - patient - reported paying $175 per visit despite being covered
by Medicaid.

47. Stein also used the urine screens to make more cash. Por example, Patient

- stated that in 2016 Stein changed the way he conducted urine drug screens
Despite having insurance, Patient - was required to pay Stein $70 in cash for each
test In 2017, Patient- Was directed to St. ]oseph for the urine drug screens St.
]oseph billed her insurance for those tests Despite that, Patient- was also charged
$150 by Stein for the urine tests When Patient- followed up With her insurance
company, she was told that her copay for these tests should be between $1-3.

48. Patient- interviewed in November 2018, described being charged $80
for drug tests When she complained to Stein about having to pay $80 for the drug tests
when her insurance was also paying for drug tests, MP'I`S began charging Patient -
$60 per month for undergoing psychological tests Patient - stated that she Was not
given another drug test after she started paying $60 per month for psychological tests
Fz'nancial Records and Management

49. According to Employee 1, Sharon was responsible for the financial
management of the business When the clinic initially began accepting cash, Sharon
would collect the cash at the end of the day, put it in her purse, and take it to the bank

for deposit Over time, however, Employee 1 noticed fewer deposits into the company

Case 2:19-mj-01243-WED Filed 04/01/19 Page 15 of 56 Document 1

 

account, despite the fact that Sharon continued to take the day’s cash with her at'the
end of the night Employee 1 was told by _ that the Steins had a cash
drawer at home. Employee 1 also overheard Sharon telling her nanny to take cash out
of the cash drawer. Employee 2 also stated that Sharon took cash from the office home
with her.

50. l have reviewed the DWD records of MPTS from 2010 to 2018. l have also
reviewed bank statements showing deposits made to bank accounts of Natalie Stein and
]acqueline Stein (the Steins' daughters). MPTS DWD records show that Natalie Stein
has been paid $280,511,19 by MPTS from 2010 to 2018. Those same records show that
]acqueline Stein has been paid $135,536.39 during the same time period. Bank records
also show that Nata lie and ]acqueline receive even~dollar amount checks from MPTS
that do not appear to match up to their payroll payment amounts every month. For
example, on ]une 28, 2013, Natalie Stein received a check for $1,600 from MPTS.

51. Based on my review of public records, Natalie Stein lives in Manhattan,
NeW York. ]acqueline Stein lives in Paris, France. During my interviews with
Employee 1, Employee 1 stated that Steins' daughters sometimes worked in the oHice
during school breaks, doing filing. Employee 1 Was unaware of any work that the
Steins daughters were (0r even could be) doing remotely. Based on my training and
experience, and given the nature of the business, it is unlikely that Natalie and
jacqueline Stein are Working for the MP'I`S remotely to earn those salaries and

payments These payments appear, therefore, to be indicative of money laundering

Case 2:19-mj-01243-WED Filed 04/01/19 Page 16 of 56 Document 1_

 

 

52. DWD records and bank records also show that David and Sharon Stein
appear to be receive even-dollar amount checks from MPTS that do not appear to
correspond to their payroll amounts
Lackz'ng Pllysical Exams

53. ' Based on my training and experience, I know that a doctor spending just a
few minutes with a patient prior to prescribing controlled substances is an indication
that the doctor is prescribing controlled substances without a legitimate medical reason.

54. Both Employee 1 and Employee 3 described physical exams by Stein to be
extremely short. Employee 3, _ said that
initial exams lasted approximately 30 minutes, but that subsequent exams were only 1-3
minutes long. Employee 3 was often present for these exams. She stated that Stein
never took the patient's vitals or asked patients questions about the medications lf a
patient's medication wasn’t Working or Was causing side effects, it Was up to the patient
to raise the concern. Employee 4 confirmed that patient visits lasted utmost 10 to 15
minutes v

55. Patients have confirmed the cursory nature medical visits at MPTS. For
example, Patient -, stated that during her first visit nobody took any of her vitals and
Stein did not conduct a physical examination l_nstead, Stein only asked her to bend
over and touch her toes. After that cursory ”examination,” Stein told Patient- to
start receiving epidural shots every other month in order to receive prescriptions The

initial visit lasted 5~10 minutes, after which Patient- was given prescriptions for

Case 2:19-mj-01243-WED Filed 04/01/19 Page 17 of 56 Document 1

 

 

 

 

Percoc_et and Oxycontin. Patient - stated that every subsequent visit lasted five
minutes and she never received a physical exam or had vitals taken.

56. Patient - described a similar visit protocol. She stated that an
appointment with Stein lasted only five minutes, during which Stein would ask her to
touch her toes and bend backwards for a bit.

57. Patient- was seen by Stein in the summer of 2018. She reported that a
nurse took her vitals, did her blood pressure, took her temperature, and weighed her.
She was asked about her pain by the nurse. The visit With Stein lasted less than ten
minutes He asked her where her pain was and touched her as she showed him scars on
her hands. That was the extent of the examination After Stein’s r’e)<aminaltion" he
provided Patient - with several prescriptions including prescriptions for
Oxycodone, gabapentin, and Lyrica. Patient - only filled the prescription for
Cixycodone because it was cheapest.

58. ' Patient-, who stopped seeing Stein in late 2018, stated that his visits
with Stein lasted no more than 10 minutes Patient - never had his Vitals taken at the
clinic. Patient- visits With Stein Would consist essentially of Stein asking Patient

- to sit in a chair and lift up his legs. Most of the ”exarnination” related to the range '
of motion of - lower limbs, even though- injury Was to his bicep and rotator
cuf_f. v

59. _ patient - described Stein as running through patients like a

”cattle car.” lie stated that he spends, on average, ten seconds to one minute with the

doctor during his visits.

Case 2:19-mj-01243-WED Filed 04/01/19 Page 18 of 56 Document 1

 

 

 

60. Patient-, Who saw 'Stein on and off from 2014 to March 2018, reported
that visits With Stein Would last about 30 seconds. Stein would ask Patient - to stand
on his toes and rock onto his heels. Patient - vitals were only taken at the initial
appointment

61. I am aware from reviewing PDMP data and Milwaukee County medical
examiner reports that Patient - saw Stein from February 2014 until his death from
drug overdose in September 2017. He filled prescriptions prescribed him by Stein for
Oxycodone HCL four (4) days before his death, Pregabaiin five (5) days before his death
and Morphine Sulfate six (6) days before his death. In March 2019, I interviewed
Patient- father, Who reports that he sometimes drove Patient- to his
appointments at MPTS. His father states that he Would wait for Patient- in the car in

the parking lot and that Patient- would return to/the car with a prescription in only

about five to ten minutes

 

Case 2:19-mj-01243-WED Filed 04/01/19 Page 19 of 56 Document 1

 

kay-For-Play: Epz`dural injections in Exchange )br Opz`oid Prescn'ptions

63. According to patients, MPTS was known as the place Where ”shots” were
required. This is because Stein required a significant percentage of his patients to get
either epidural or facet joint injections or both. The system of injections was essentially
a "pay for play" scheme Whereby patients would receive opioid prescriptions if they
participated in the required injection therapy. According to Employee 2, Sharon would
often tell patients who complained about getting injections that she would authorize
their prescription for the month, but that ”next month you have to get epidurals.”

64. Moreover, almost every single injection provided at MPTS Was billed to
government payors using two codes: the initial injection code as well as an add-on code.
By using the add-on code, MP'.T`S received two payments from the payor for a single
procedure; one payment amount is associated with the base code and a separate,
additional payment comes as result of the add-on code. Based on my investigation,
these add-on codes are typically the exception, rather than the rule. Analysis provided
by state agents indicates, for example, that Stein Was the top biller to Medicaid of the
epidural add-on code in the state of Wisconsin from a review period of March 2015
through March 2018, despite being suspended from Medicaid for the majority of that
time period. Stein Was paid $32,101 of the total $93,794 paid by Wisconsin State
Medicaid for this add-on code during that time period, again despite his suspension
from Medicaid payments between ]uly 2016 and the present

65, According to Employee 2, patients often complained about having to

receive the injections. They continued to accept the injections, however, because it was

Case 2:19-mj-01243-WED Filed 04/01/19 Page 20 of 56 Document 1

 

 

 

 

the only way to receive prescriptions for opioids. Employee 2 confirmed and
emphasized that these shots were a prerequisite to receiving opioid prescriptions

66. Patient - Was interviewed on September 11, 2018. - stated that she
Went to see Stein in 2013 based on a referral from her primary care physician Patient
- described long lines and a Waiting room filled with 25-30 people. She said
patients were corning in and out like it was a "drug house.” During her first visit,
Patient- received prescriptions for Percocet and Gabapentin. Stein also discussed
injections with Patient- during her first visit and told her that she would not get her
prescription if she did not get the injections. Patient - said that people in the
waiting room talked about injections, asking her: ”Are you new here? Because Stein is
going to want you to get injections."

67 . Patient - also described receiving epidural injections and ”facet" shots.
When she complained to Stein that the shots didn’t relieve her pain, Stein insisted that
she continue receiving the shots in order to continue receiving the prescriptions and
prevent from being discharged by MP'I'S. Patient- stated that Stein noted in her
medical records that her pain Was reduced by 50% from the shots even though Stein
never asked her if the shots Worked and despite the fact that she complained to him that
they did not. Patient- stated that at some point she asked Stein to increase the
number of 15mg Oxycodone tablets she Was taking Stein did not increase the number,
but increased the dosage to 30mg on November 18, 2015. Patient - then again asked

to stop the injections, but Stein declined and told her that if she didn’t get injections and

Case 2:19-mj-01243-WED Filed 04/01/19 Page 21 of 56 Document 1

 

 

 

do physical therapy she would not receive any more prescriptions He also told her
that she would go into ”withdraw ” and ”get sick” if she didn’t ” get pills."
68. Stein recommended epidural injections to Patient - Who Was seeing

Stein because of fire burns to her hands, back of her head, and back. No previous

 

doctor had ever recommended injections
69. Patient - saw Stein on and off from 2014 to March 2018, Patient - §
allowed Stein to give him shots because Stein told Patient - that he could not get his t
prescriptions Without the shots Patient - did not have an understanding of what the
shots were and did not think they Worked.
70. - patient - described receiving injections that she felt caused
more pain than they alleviated. She was also told by her insurance company that the
injections were not going to do any good.
MPTS’ Problematic Relationship with Physz`cal Therapists
71. _ MPTS employed on-site physical therapists
prior to 2015. After 2015, MPI`S contracted with Alliant Physical Therapy to provide
on-site physical therapy services to patients Employee 2 understood that part of the
agreement With the third-party physical therapy company required Stein to refer a
certain number of physical therapy patients per Week. Employee 4 Was responsible for
scheduling patients for physical therapy. She Was directed to try to get the patients to
go to the physical therapists co-located in the MPTS space.
72. Physical Therapist 1 Worked for Stein_ He confirmed

that many of the patients he saw were not interested in the physical therapy, and

Case 2:19-mj-01243-WED Filed 04/01/19 Page 22 of 56 Document 1

wouldn’t do the exercises According to Physical Therapist 1, these patients seemed to
be going through the motions in order to get their pillsl

73. Physical Therapist 1 stated that he thought a significant number of the
patients Were pill seekers. When patients failed to show up for physical therapy
multiple times, Physical Therapist 1 would discharge them. But Sharon and Stein
frequently overrode his discharge decisions and allowed the patients to come back to
the clinic.

74. Physical Therapist 1 also stated that many of his patients complained
about ”surgeries" performed by Stein. Physical Therapist 1 believed that these weren't
appropriate and raised concerns with Stein about patients on at least seven (’7) different
occasions

75. Physical Therapist 1 stated that Stein recorded his conversations with
Physical Therapist 1 and .Physical Therapist 1 believed that Stein also recorded
conversations With patients

76. Physical Therapist 2 Worked at the clinic _

_left because she thought that working there put her license at risk. Physical

Therapist 2 confirmed that patients Were required by Stein to do physical therapy in

 

order to get prescriptions and felt that the Steins were more focused on making money

than helpwg patients _

Case 2:19-mj-01243-WED Filed 04/01/19 Page 23 of 56 Document 1

 

77. On other occasions Physical Therapist 2 noticed that patients would
report that their pain Was at level 0 for several Weeks in a row. Physical Therath 2
attempted to address these issues with Stein and to request that Stein reduce the
patient's opioid dosage to allow them to determine Whether the opioids Were masking

the pain or the patients were getting better. Physical Therapist 2 did not get a response

from Stein and Stein did not change the pa’dent’ s course of treatment

78. _

 

79. Physical Therapist 3 Worked at Mi>rs from _ Physical
Therapist 3 stated that Sharon told patients that completing physical therapy was a
prerequisite to getting their opioid prescriptions Physical Therapist 3 felt that about
half of the patients did not need physical therapy, and she relayed that opinion to

Sharon, who stated that patients must complete the physical therapy regardless If

 

Physical Therapist 3 discharged a patient from physical therapy, Sharon Would yell

about it.

 

Case 2:19-mj-01243-WED Filed 04/01/19 Page 24 of 56 Document 1

 

 

 

 

 

Urine Dmg Screen Policies and Billing

80. in addition to being known as the ”easier" place to get pills, patients also
apparently knew that they could continue to receive prescriptions despite testing
positive for other controlled substances on the required urine drug screens

81. . Employee 2- described knowing that patients Were falsifying urine drug
screens For example, some patients turned in urine samples that Were heated.
Employee 2 Witnessed hand warmers and condoms in the bathrooms, indicating that
patients were bringing in urine to pass the tests Other times, patients Would put what
appeared to be crushed up pills in urine to ensure a urine screen would test positive for
the opioids they Were taking. When Employee 2 informed the Steins of observing these
facts, patients would only sometimes be discharged Other times, these patients Were
coached by the Steins on what levels needed to be seen in the screens to obtain
prescriptions Still other times, patients would be given prescriptions for opioids
despite these facts According to Employee 1, Which patients were discharged after a
failed drug screen and which patients were given prescriptions depended largely on the
type of payment method Workers' Cornpensation patients Were almost never

discharged for failed drug screens, whereas Medicaid patients Were frequently

discharged or given piecemeal prescriptions

 

Case 2:19-mj-01243-WED Filed 04/01/19 Page 25 of 56 Document 1

 

 

 

 

83. Employee 4 stated that some patients Who had ”di.rty” urine drug screens
were allowed to retest. The determination was made based on Sharon's "mood” or
relationship With the patient,

Excessive Opioid Prescn'bz`ng

84. Both Employee 2 and Employee 1 described Stein as a ”legal drug dealer."
Both indicated that, in their view, a majority of the patients seen at MPTS Were drug
seel<ers and not in legitimate pain. Employee 2 stated that she heard both Stein and
Sharon comment that the patients were just going to sell the pills anyway and that they
did not care.

85, Employee 3 echoed these sentiments She stated that, based on her
observations approximately 30 of the 50 patients seen each day were there just to get
pills and not for legitimate reasons Employee 3 stated that it was obvious to anyone
Who Wasn't "stupi " that these patients were not in pain, and that they didn’t care
about their treatment, but only about getting prescriptions Employee 3 stated that
Stein was not stupid and knew what was going on. On occasion, when discussing a
potential new patient Stein would say things like: ”lt sounds like this person just wants
some pills, but just bring him in anyway and we’ll see what happens.” Employee 3 also
stated that Stein never rejected a patient due to a normal MRI noting that even if the

”MI<I clearly showed nothing Was Wrong, We didn’t discharge the patient.”

Case 2:19-mj-01243-WED Filed 04/01/19 Page 26 of 56 Document 1

 

 

86. Employee 4 stated that sometimes family members of patients would call

the clinic and report that their family member was selling their prescription medications
on the street Employee 4 did not tell the agents what she did with this information, but
the fact that MP'I’S received reports that their patients were diverting medications
provides additional corroboration for the belief held by patients and employees that
Stein Was prescribing controlled substances outside the course of legitimate medical
practice and that he had reason to suspect that doing so was creating the risl< of harm to
patients and others.

87. Employee 2also stated that prior to the implementation of PDMP, Stein
would start an 18-year old, cash patient Without imaging to support a diagnosis on
30mg of Oxycodone. After PDMP was put in place, pharmacists started to question _
Stein’s prescribing and Sharon told Stein to start patients on a lower dose. Employee 2
states that she was in the exam room with Stein and a new patient when Stein told the
patient something along the lines that he had to start them on a lower dose, but that he
would raise it. Stein told the patient, ”Don’t Worry. I']l get you there.”

88. These observations are supported by data, complaints from pharmacists,
and patient interviews

89. Patient - described being prescribed opioids on the first visit and
subsequently being prescribed a higher dosage of Oxycodone based on her request for
more pills. Stein never described the risks associated with a higher dosage. Patient-

described herself as an addict

Case 2:19-mj-01243-WED Filed 04/01/19 Page 27 of 56 Document 1

 

 

 

90. Patient - described receiving an increased dosage of opioids at her

second visit. She Was also prescribed a fentanyl patch, but complained that the patch
did not stick. Patient- described discussions among patients in Stein’s waiting
room about the amounts they were paying, selling the pills that were prescribed to
them, and asking to trade medications _described having other friends who saw
Stein who did not take all of the pills they Were prescribed but who were required to
come back every thirty days to avoid being discharged

91. Patient - stated he had been seeing Stein off and on throughout the
time frame of early springtime 2014 through March of 2018. Though - does have
arthritis in his left arm, he initially Went to see Stein for ”no particular reason.” - Was l
also prescribed Suboxone. Dr. Stein informed - that the Suboxone Was for pain and
did not explain to . that Suboxone is used for addiction treatment On his first
appointmentl - received a prescription for Oxycodone 15mg tablets and/ or Percocet,
which is Oxycodone With acetaminophen.

92. Patient - saw Stein starting in 2010 following a car accident and
continued through 2015. _ initial prescripn'ons Were for Oxycodone 5mg and Were
increased to Oxycodone 10mg after two Weel<s. ln addition,- was prescribed
morphine 15mg tablets After a year of this medication regime, - medication was
increased from 10mg to 15mg of Oxycodone and she Was prescribed two tablets of
morphine 15mg a day instead of the one a day she had been taking. - felt that Stein
did not care about her health and just Wanted to prescribe medications to her and ” send

her on her way.”

Case 2:19-mj-01243-WED Filed 04/01/19 Page 28 of 56 Document 1

 

 

93. Patient- stopped seeing Stein in 2018, Patient -. said that he received

opioids on his very first visit With Stein and that he continued to receive essentially the

same medications on every visit. Patient - said that Stein never discussed potential
side effects of the medications and never offered any counseling regarding opioid use.
Patient- eventually stopped seeing Stein because he found alternative therapies such
as CBD oil and acupuncture and because the medications were not masking the pain.

ln Patient -opinion Stein ”shouldn’t be practicing medicine.”

94. Patient- was prescribed a number of medications by Stein, including
Fentanyl and Oxycodonc. When she was first prescribed Pentanyl in 2013, she was
getting 75ng and 30mg of Oxycodone ln February 2018, Stein began to reduce -
dosage of Fentanyl to 50mcg and then 25mcg. Stein did not discuss or explain the
decrease Indeed, Stein never discussed the side effects or rationale for the medications
he was prescribing or the dosages When Stein began to taper - Fentanyl
prescription, he also prescribed Pregablin, which - assumed was for withdrawal
symptoms Stein released- as a patient in mid-to~late 2018, claiming that her urine
tested positive for Cocaine. - denies using Cocaine. - explained that she suffered
withdrawal sickness after her discharge After- discharge, MP'I`S called - to
return as a patient, but told her that Stein Would not prescribe more medications -
now sees a doctor who is strict about opioid prescriptions and following the CDC's
morphine milligram equivalents (”MME”) guidance Given this experience, Patient-

now realizes that Stein did not follow the CDC’s guidance

Case 2:19-mj-01243-WED Filed 04/01/19 Page 29 of 56 Document 1

 

95. Although the CDC guidance With respect to opioid prescriptions is
voluntary, the guidance is based on observational studies and randomized clinical
trials The guidance is intended to ensure the consideration of safer and more effective
treatments improvements in patient outcomes, and a reduction in the number of
persons Who develop opioid use disorder, overdose, or experience other adverse events
related to these drugs. The comparative analysis of a physician’s prescribing relative to
the CDC guidance is, therefore an important, though not dispositive data point in the
analysis of whether the physician is prescribing outside the course of legitimate medical
practice

96. Patient - has been a patient of MPTS since 2008. Pa'dent - recently
stopped taking opioid medicines because his wife expressed concerns that he was
taking too much medication Patient- relayed that at each visit With Stein, he
would have to fill out a questionnaire about his pain and whether he needed an
increase in dosages Patient - reported that generally if he requested an increase in
dosage, he received it.

97. _ Patient - described receiving prescriptions for medications she
does not take, including Cymbalta and Lyrica. Patient- stated that if she does not
get these prescriptions filled, Stein refuses to prescribe her opioid medications until she
does As a result, she fills the prescriptions and takes the medication to the police
department for disposal. Based on my training and experience, doctors Who are
prescribing controlled substances outside of legitimate medical practice may sometimes

also prescribe, and require patients to fill prescriptions for, other medications in

Case 2:19-mj-01243-WED Filed 04/01/19 Page 30 of 56 Document 1

 

 

 

 

conjunction With the controlled substances in order to appear as though they are

treating issues in addition to pain, thereby creating the appearance the appearance of
credibility and legitimacy

98. _Patient - described initially receiving 30mg of Oxycodone four
(4) times per day. _ primary physician expressed concern with that dosage being
high, but Stein never provided any counseling with regard to the high dosage Patient
- described having to fill out paperwork at each visit regarding his pain score and to
assess Whether the medications Were working. Stein made no change to the
medications regardless of how - answered those questions Recently, Stein has
significantly decreased - dosage without explanation

99. I have reviewed Stein’s prescribing data, Which also shows an excessive
level of prescribing My colleagues at DEA identified several types of Oxycodone that
are the most highly diverted: Oxycodone 30mg, 20mg, 15mg and 10mg, each strength
without any abuse-deterrent properties2 We then Worked with other federal
authorities to identify the highest prescribers of those Oxycodone pills Based on
Medicaid paid prescription data from january 2017 to May 2018, Stein was the top
prescriber of these highly-diverted types of Oxycodone in Wisconsin to Medicaid
patients, having prescribed more than twice the amount of Oxycodone as the next most~
prolific prescriber in the state He Was also the top Fentanyl preseriber in the state

based on the same Medicaid paid prescription data,

 

2 Sorne versions of Oxycodone have an extended release 12~hour abuse deterrent which causes the tablets to be resistant (via
physical and/ or chemical means] to manipulation and create a barrier tn unintended administration such as chewing nasal
snortlng, smoking and intravenous injection

Case 2:19-mj-01243-WED Filed 04/01/19 Page 31 of 56 Document 1

 

 

100. In reviewing his prescribing across payors, data shows that Stein
prescribed Schedule ll narcotics, and Schedule IV benzodiazepines in
disproportionately high volumes compared to similarly situated practitioners (i.e., other
pain treatment doctors). For example, in ]une 2017, Stein prescribed 49,852 Oxycodone
30mg tablets, 52,892 Oxycodone 15mg tablets, 21,046 Oxycodone 10mg tablets, and 355
fentanyl patches These numbers are consistent with surrounding months

101. Stein’s PDMP also shows particularly high Ml\/IE. As of November 2018,
Stein’s PDM P sorted by patient and prescription date showed that 42% of patients on a
particular prescription date received prescriptions with an MME of 180rng MME/ day.
That is double the amount the CDC directs doctors to avoid prescribing and more than
three times the amount that the CDC has determined doubles the risk of overdose.?’

102. rl'he PDMP analysis also revealed other red flags indicative of a pill mill,
such as patients traveling long distances including out of state, to Stein’s office, and
patients being prescribed a drug combination known as the ”holy trinity" which
includes an opiate, a benzodiazepine, and a muscle relaxer such as carisoprodol (Soma).
This combination is sought out by drug seekers because of the euphoric high produced

when taken.

 

3 The Centcrs for Disease Controt and Prc'wition (CDC) publishes a conversion chart that provides coovclston factors fur various opioids to
calculate the MME ofdoses oftllat opioid. “Cnloulating Tolal Daily Dose of Oploids for Safur Dosagc," CDC, available at
hups;II\vww.cdc.gov/drugovcrdo:c/pdfloatculatingw_toml_daily_dose-a.pdf. For tnsumce, Oxycodone has a conversation factor of l.5 per mgl'day,
so taking one 20 mg pitt of Oxycodone pet day would have a MME/day of 30. ` A more powerful opioid, hydromorphone, has a higher conversion
factor of 4 per mg/day, so a prescription to take three 4 mg pills of hydromorphone per day would equal a MME/day of4tt.

"Ct)C Guidetine for Prcscribing Opioids for Chmnic Patn,” CDC, March 18, 2016, available at
https://www.cdc.gov/nunwr/volum<'s/GS/rr/rrSSOl e t .hlm#°[?.. __up.

Case 2:19-mj-01243-WED Filed 04/01/19 Page 32 of 56 Document 1

 

 

103. The PDMP data also shows a sudden decrease in Stein’s Oxycodone 30mg

prescribing starting in early 2018. He decreased his prescription volume from
approximately 35,332 Oxycodone 30mg pills in ]anuary 2018 to 0 Oxycodone 30mg pills
by August 2018, At the same time, Stein increased his prescribing of Oxycodone 10mg

and 15mg pills This new prescribing trend indicates that Stein may have begun to

 

reduce prescriptions to more appropriate levels starting in 2018, although conversations
with current patients indicate that he continues to prescribe controlled substances
outside the course of standard medical practice The reduction in prescriptions may be
explained by correspondence received by Stein as detailed in Paragraph 104, below.
104. According to _patient- Stein received a letter from Dr.
Yarbrough, a Medical Director for the Wisconsin State Department of Health Services
on january 2, 2018. 'I'hat letter addressed Patient - Oxycodone prescription,
advising that it Was a high dose (above 100 MME), Which carried risk. The letter
advised Stein to review the patients' dosage and explore alternatives Stein gave a copy
of the letter to - and required her to sign a document acknowledging receipt He
also advised her to contact Dr. Yarbrough. - did so and Dr. Yarbrough directed her
to have a conversation with Stein, - stated that she believed Stein received similar
letters regarding other patients and also had them acknowledge receipt and contact the
medical director. - stated that the basis for this belief was that Stein presented -
With a form to sign, Which led her to believe others had to do the same This
correspondence may be the reason for the sudden decrease in prescriptions seen in to

start in early 2018.

Case 2:19-mj-01243-WED Filed 04/01/19 Page 33 of 56 Document 1

 

 

Encouragement to Engage in Political Action

105. Similar to - experience, at least one other patient indicated that they
were encouraged by MPTS to contact Governor Wall<er and / or the Medical Board, to
explain the importance of the continuing availability of opioid medications, when new
guidance Was given regarding opioid prescriptions

106. Patient - said that When Governor Wall<er made a statement about
opioid abuse and the prescription drug crisis, Stein encouraged patients to call
Governor Wall<er to complain and make sure the patients’ voices were heard. Stein told
Patient-. that if the government cracked down, patients Wouldn't get their medicine
Stein also asked patients to write letters and post on Facebook regarding their need for
opioid prescriptions
Concems Raised by Pharmacists

107. on August 18, 2017, pharmacist A.H., at _
_ SPOl<€ With a DEA

Diversion Investigator related to her concerns about a prescription by Stein. Pharmacist
A.H. stated that Patient -previously received a prescription for 42 Oxycodone with
acetaminophen 10mg tablets for 14 days, from Pain Management Treatment Center

' (”PMTC”), Milwaukee, WI (Dr. Christofferson, _. The prescription
equated to 30mg of Oxycodone daily, Which is a Morphine Equivalent Dose (”ME ") of
approximately 45mg. This dosage Was Patient - usual prescriptionl Patient -
last filled a prescription (described above) on ]une 29, 2017. The prescription ended

approximately 30 days before - attempted to fill Stein’s prescription PDMP records

Case 2:19-mj-01243-WED Filed 04/01/19 Page 34 of 56 Document 1

 

 

 

 

indicated that Patient - had not filled any other controlled substance prescriptions

since the last prescription Was issued ]une 29, 2017. Pharmacists A.H. described Dr.

z
1
!

Christofferson and PMTC as being reputable because prescriptions Were conservative in
dosage amounts, PM'I`C conducted frequent drug screens, etc. Pharmacist A.H. Was
familiar With PMTC and their practices The prescription issued by Stein Was for a
60mg daily dose of Oxycodone, Which is a MED of 90mg. Not only was this
prescription double Patient - previous dose, but there seemed to be no valid reason
for removing the acetaminophen, which helps With pain relief. Because Patient -
had not had a prescription for over 30 days, Pharmacist A.I-l. Was concerned for patient
safety; specifically,_ that an increased dose like this after not taking any medications for
approximately 30 days Would harm the patient Pharmacist A.H. stated that Dr. Stein
and his pain clinic's reputation was not reputable. Pharmacist A.l-I. did not know why
- Was no longer receiving prescriptions from his usual pain management doctor.
Pharmacist A,H. explained to Patient-that it Would be irresponsible to fill Stein’s
prescription, and for patient safety concerns, Would not dispense the Oxycodone.
108. on october 19, 2017, PharmaciSt-m-charge_
_ spoke to a Diversion Investigator about a concern related to a prescription by
Stein. The pharmacist stated that a prescription for Oxycodone 15mg tablets, quantity
120, for a 30 day supply, was issued to Patient -by Stein on September 29, 2017.
Patient - prescription history showed that the last 10 prescriptions dispensed to
Patient - were all issued by Stein for the exact same controlled substance and

amounts These prescriptions Were filled at various pharmacies and _

Case 2:19-mj-01243-WED Filed 04/01/19 Page 35 of 56 Document 1

 

 

 

_ noted a pattern of early refills starting. ln addition, the payment type

switched between Medicaid and private pay (cash). Prior to being seen by Stein, Patient

- had received similar controlled substance prescriptions from_
_ Pat`l€flf- had been dis€harg€d from

_ in February 2016. Walgreens noted a 10-month gap in prescriptions between
_ and Stein, This is considered a ”red flag” at the pharmacy because patients
Who are opioid naive (that is have not been taking opioid narcotics and/ or built up any
sort of tolerance) are at higher risks for overdose when issued prescriptions for stronger
and/ or higher doses of opioids Pharmacist_ stated that doctors should not
give an opioid naive patient the same and/ or higher doses of controlled substances
regardless of What the previous treating physician prescribed in order to reduce risk of
harm to the patient When Patient - showed up to pick up her prescription at
Walgreens, Patient - presented an ID card, which she claimed to be her son’s.
Pharmacist_stated that the whole situation Was very shady. The name on
the lD appeared to be - Pharmacist _ stated that there was no
indication at all that _ Was any relation to Patient- Patient - claimed to
have forgotten her own ID and then became very argumentative Pharmacist_
- refused to dispense the medications

109. Multiple patients reported being directed by MP'I`S not to fill their
prescriptions at Walgreens. Some reported that they Were asked to sign an agreement
not to fill their prescriptions at Walgreens Some of these patients however, continued

to fill prescriptions at Walgreens because it Was convenient for them to do so.

Case 2:19-mj-01243-WED Filed 04/01/19 Page 36 of 56 Document 1

 

 

 

 

Calls to the DEA Tip Line

110. On May 2, 2018, the DEA received an anonymous complaint stating that
- has been selling Pentanyl patches every month for approximately 10 years - also
sells Oxycodone 30mg tablets and morphine tablets When she can obtain them. The
complaint stated that - goes to Stein’s pain clinic in Milwaukee. A DEA Diversion
Investlgator queried Stein’s PDMP Which revealed that Stein prescribed - Oxycodone
30mg tablets, Morphine Sulfate 15mg tablets, and I"entanyl 75mcg patches from at least
]anuary 2013, to May 1, 2018.
Oz)erdose Deatlzs ofStein’s Patients
111. The risks outlined by the CDC with respect to prescribing practices such
as those seen in Stein’s PDMP data have become a reality for a significant number of
Stein’s patients I have reviewed Medical Examiner reports related to Stein‘s patients
Those reports show that over the past four years, at least nine of Stein’s patients died
from overdose-related causes Seven of those patients were prescribed opioids by Stein
less than two weeks prior to their death, with the majority of those filling their
prescriptions just days before their overdose. Based on my training and experience,
these deaths present a red flag that Stein may be prescribing Schedule ll narcotics
outside the course of normal medical practice and in violation of the law.
112. According to the Milwaukee County medical examiner report, Patient -
died on May 8, 2014 of ”[a]cute mixed drug intoxication (Oxycodone, alprazolam).”
The day before her death, Stein had prescribed Patient- 120 pills of Oxycodone HCL

30mg and 60 pills of Morphine Su]fate 15mg The medical examiner report notes that a

Case 2:19-mj-01243-WED Filed 04/01/19 Page 37 of 56 Document 1

 

 

 

 

 

” [p]rescription for Oxycodone was found in_bedroom, filled on 5 / 7/ 14.” The
report further notes that ”[d]aughter told officers that-sold Oxycodone pills, had
previously purchased Xanax ’off the street,' and had attempted suicide three times in
the last four years - mother usually kept the Oxycodone and Morphine bottles
and gave her only enough for one week. On 5 / 7/ 14, - argued with her mother
after picking up the prescription because she Wanted to keep the entire bottle. I-ler
mother tired of the argument and let - have it all.”

113. According to the Milwaukee County medical examiner report, Patient
- died on Iuly 15, 2016 of ”Acute Mixed Drug Intoxication (Oxycodone and y
diphenhydramine)." Two days prior to her death, Stein had prescribed Patient - 120
pills of Oxycodone HCL 30mg According to the medical examiner report, -
mother stated -. had a history of over~medicating and was known to take other
people's medication The report further notes that ”[m]any empty, unlabeled
medication bottles were found on the Scene.”

114. According to the Milwaukee County medical examiner report, Patient-
died on November 6, 2013 of acute Oxycodone intoxication Five days prior to her
death, Stein had prescribed Patient-. 120 pills of Oxycodone HCL 30mg and 60 pills
of Oxycodone 20mg. The medical examiner report indicates that on the scene was a
bottle of Oxycodone 30mg prescribed on November 1 (same date as Stein’s
prescription) with only six (6) out of 120 pills remaining Also on scene was a bottle of
Oxycodone 20mg prescribed on November 1 (same date as Stein’s prescription) with

only 21 out of 60 pills remaining

Case 2:19-mj-01243-WED Filed 04/01/19 Page 38 of 56 Document 1

 

 

 

 

 

115. According to the Milwaukee County medical examiner report, Patient
- died on December 16, 2016 of probable acute mixed drug intoxication Eleven
days prior to his death, Stein had prescribed Patient- 120 pills of Oxycodone HCL
and a 30-day supply of Fentanyl. The medical examiner report notes - had a history
of past overdoses and polysubstance abuse.

116. According to the Milwaukee County medical examiner report, Patient-
died on September 16, 2017 of ”[a]cute mixed drug (cocaine, fentanyl, morphine)
intoxication." Eight days prior to his death, Stein had prescribed Patient- 120 pills of
Oxycodone HCL 10mg and 60 pills of Morphine Sulfate 15mg, which Patient- filled
four and six days, respectively, before his death, Stein had also prescribed Patient-
75 pills of Pregabalin 150mg approximately one month prior to his death, which Patient
. filled five days before his death. Cocaine, benzoylecgonine, fentanyl, morphine and
Oxycodone appeared in his system. The medical examiner report notes a history of
”[n]arcotic abuse; No known PMD; Prescribing physician on medications was Dr.
David Stein. Has been prescribed opioids since at least 2013, possibly longer.” The
report further noted, ”Prescriptions for Oxycodone and morphine on scene, and v
appeared out of order. Both Were recently prescribed A cut white straw was on the
desk Where he Was likely seated, and a second, red cut straw Was found in his short's
pocket Girlfriend stated that - tended to 'crush the pills to snort them.’”

117. I interviewed Patient- father in March 2019, His father indicated that

he would sometimes drive Patient- to his appointments With Stein. His father stated

Case 2:19-mj-01243-WED Filed 04/01/19 Page 39 of 56 Document 1

 

 

 

that he would drop Patient -, Wait in the car, and Patient - would return With his
prescription within minutes

118. According to the Milwaukee County medical examiner report, Patient
- died on ]une 29, 2016 with no recorded immediate cause of death. Patient -
filled two Stein Oxycodone prescriptions four days prior to her death: one written on
]une 14, 2016 for 120 pills of Oxycodone HCL 15mg and a second written on ]une 25,
2016 for 30 pills of Oxycodone 10mg The medical examiner report notes that
”[m]ultiple new and old prescription bottles inhalers, and diabetes needles found on
scene in - bedroom. A Walgreens prescription information sheet Was recovered
for a bottle of 120 count Oxycodone, but the bottle Was never found. Police obtained
and searched - phone, noting multiple old text messages were received that
alluded to- giving pills to others.” The medical examiner indicates that on ]une
29, 2016, the Medical Examiner’s Office ”spoke with Dr. Stein, who was initially
uncooperative and borderline hostile. A second MEO representative spoke with Dr.
Stein that same day. Dr. Stein provided medical records, which indicated that -
was regularly prescribed Oxycodone, Oxycontln and Lyrica for chronic neck pain,
_ mother stated that one of her daughter’s friends told her that - had been
snorting her prescription medications that she was 'constantly not feeling well' and
had too many doctors."

119. According to the Milwaukee County medical examiner report, Patient
- died on December 8, 2016 of ”acute drug intoxication (Oxycodone, diazepam)."

On December 6, 2016, two days before his death, Stein issued Patient -a prescription

Case 2:19-mj-01243-WED Filed 04/01/19 Page 40 of 56 Document 1

 

 

for 120 pills of Oxycodone 15mg Patient - also received prescriptions from another
doctor for Zolpiedem Tartrate and Alprazolam the day before his death. Notes from the
medical examiner report indicate that various medication bottles appeared on the scene
as Well as ”a cut plastic drinking straw noted on the table.” Patient - daughter
reported that her father ”would sell his medications and buy and sell other kinds of
pills,” and ”had used cocaine, crack, heroin, and used pain pills." She ”last saw her dad
on the evening of 12/ 7/ 2016, he had been driving around With a friend ’making deals.'”
III. PROCEDURES FOR SEARCHES OF ELECTRONIC DEVICES

120. As described above and in Attachment B, this application seeks
permission to search and seize records that might be found on the premises, in
Whatever form they are found, including but not limited to medical records for Stein’s
patients One location where the records might be found is stored on a computer's hard
drive or other storage media, as described in Attachment B. Some of these electronic
records might take the form of files, documents and other data that is user-generatedl
Some of these electronic records, as explained beloW, might take a form that becomes
meaningful only upon forensic analysis d

121. l submit that if a computer or storage medium is found on the premises,
there is probable cause to believe the records described in Attachment B will be stored

on that computer or storage medium, for at least the following reasons:
a. Based on my knowledge, training, and experience, l know that
computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a storage medium, deleted, or viewed via
the lnternet. Electronic files downloaded to a storage medium can be stored for

Case 2:19-mj-01243-WED Filed 04/01/19 Page 41 of 56 Document 1

 

 

years at little or no cost. Even When files have been deleted, they can be
recovered months or years later using forensic tools This is so because when a
person ”deletes” a file on a computer, the data contained in the file does not
actually disappear,' rather, that data remains on the storage medium until it is ,
overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space - that is, in space on the storage medium that is not
currently being used by an active file-for long periods of time before they are
overwritten. In addition a computer’s operating system may also keep a record
of deleted data in a ”swap” or ”recovery” file.

c. Wholly apart from user-generated files, computer storage media -
in particular, computers’ internal hard drives -contain electronic evidence of
how a computer has been used, what it has been used for, and Who has used it.
This evidence can take the form of operating system configurations artifacts
from operating system or application operation file system data structures and
virtual memory ”swap” or paging files Computer users typically do not erase or ,
delete this evidence, because special software is typically required for that task. l
HoWever, it is technically possible to delete this information

 

d. Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary Internet directory or
”cache.” The browser often maintains a fixed amount of hard drive space
devoted to these files, and the files arc only overwritten as they are replaced with
more recently viewed Internet pages or if a user takes steps to delete them.

e. Based on my training and experience investigating physicians in
almost every medical practice some manner of computer system is utilized,
whether to manage patient medical records, save prescription histories, or
handle patient billing needs, and thus there is reason to believe that there is a
computer system currently located on the premises, and that the computer
system is storing evidence related to the offenses under investigation

122. This application seeks permission to locate not only computer files that
might serve as direct evidence of the crimes described on the Warrant, but also for

evidence that establishes how computers Were used, the purpose of their use, Who used

them, and when

 

Case 2:19-mj-'01243-WED Filed 04/01/19 Page 42 of 56 Document 1

 

 

123. Although some of the records called for by this Warrant might be found in

the form of user#generated documents (such as Word processor, picture, and movie

files), computer storage media can contain other forms of electronic evidence as well:

 

a. Forensic evidence of how computers were used, the purpose of
their use, who used them, and when, is called for by this warrant Data on the
storage medium not currently associated with any file can provide evidence of a
file that was once on the storage medium but has since been deleted or edited, or
of a deleted portion of a file (such as a paragraph that has been deleted from a
Word processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes Were
recently active. Web browsers, e-mail programs and chat programs store
configuration information on the storage medium that can reveal information
such as online nicknames and passwords. Operating systems can record
additional information such as the attachment of peripherals, the attachment of
USB flash storage devices or other external storage media, and the times the
computer Was in use. Compute.r file systems can record information about the
dates files were created and the sequence i_n which they were created.

h. Forensic evidence on a computer or storage medium can also
indicate Who has used or controlled the computer or storage medium. This ”user
attribution” evidence is analogous to the search for ”indicia of occupancy" While
executing a search Warrant at a residence For example, registry information
configuration files, user profiles, e-mail, e-mail address books, ”chat," instant
messaging logs, photographs and correspondence (and the data associated with
the foregoing, such as file creation and last accessed dates) maybe evidence of
who used or controlled the computer or storage medium at a relevant time.

c. A person with appropriate familiarity with how a computer works
can, after examining this forensic evidence in its proper context, draw
conclusions about how computers were used, the purpose of their use, who used
them, and when t

d. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that are necessary
to draw an accurate conclusion is a dynamic process While it is possible to
specify in advance with particularity a description of the records to be sought,
evidence of this type often is not always data that can be merely reviewed by a
review.team and passed along to investigators Whether data stored on a
computer is evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves. Therefore,

Case 2:19-mj-01243-WED Filed 04/01/19 Page 43 of 56 Document 1

 

contextual information necessary to understand the evidence described in
Attachment B also falls within the scope of the warrant

e. . Further, in finding evidence of how a computer Was used, the
purpose of its use, Who used it, and When, sometimes it is necessary to establish
that a particular thing is not present on a storage medium. For example, Iknow
from training and experience that it is possible that malicious software can be
installed on a computer, often Without the computer user's knowledge, that can
allow the computer to be used by others, sometimes without the knowledge of
the computer owner. Also, the presence or absence of counter-forensic programs
(and associated data) that are designed to eliminate data may be relevant to
establishing the user’s intent To investigate the crimes described in this warrant,
it might be necessary to investigate whether any such malicious software is
present, and, if so, whether the presence of that malicious software might explain
the presence of other things'found on the storage medium. l mention the
possible existence of malicious software as a theoretical possibility, only; l will
not know, until a forensic analysis is conducted, whether malicious software is
present in this case.

124. Searching storage media for the evidence described in Attachment B may
require a range of data analysis techniques lt is possible that the storage media located
on the premises will contain files and information that are not~called for by the Warrant
In rare cases, when circumstances permit, it is possible to conduct carefully targeted
searches that can locate evidence Without requiring a time-consuming manual search
through unrelated materials that may be commingled with criminal evidence. For
example, it is possible, though rare, for a storage medium to be organized in a way
where the location of all things called for by the warrant are immediately apparent in
most cases, however, such techniques may not yield the evidence described in the
warrant For example, information regarding user attribution or Internet use is located

in various operating system log files that are not easily located or reviewed. As

 

explained above, because the warrant calls for records of how a computer has been

Case 2:19-mj-01243-WED -Filed 04/01/19 Page 44 of 56 Document 1

 

 

 

used, what it has been used for, and Who has used it, it is exceedingly likely that it will
be necessary to thoroughly search storage media to obtain evidence, including evidence
that is not neatly organized into files or documents lust as a search of a premises for
physical objects requires searching the entire premises for those objects that are

described by a Warrant, a search of this premises for the things described in this warrant

 

will lil<ely require a search among the data stored in storage media for the things 1
(including electronic data) called for by this warrant Addih'onally, it is possible that
files have been deleted or edited, but that remnants of older Versions are in unallocated
space or slack space. This, too, makes it exceedingly likely that in this case it Will be
necessary to use more thorough techniques

125. Based upon my knowledge, training andexperience, l know that a
thorough search for information stored in storage media often requires agents to seize
most or all storage media to be searched later in a controlled environment This is often
necessary to ensure the accuracy and completeness of data recorded on the storage
media, and to prevent the loss of the data either from accidental or intentional
destruction Additionally, to properly examine the storage media in a controlled
environment it is often necessary that some computer equipment, peripherals,
instructions, and software be seized and examined in the controlled envirorunent. This
is true because of the following:

a. The nature of evidence As noted above, not all evidence takes the form of
documents and files that can be easily viewed on site. Analyzing evidence of how a

computer has been used, what it has been used for, and Who has used it requires
considerable time, and taking that much time on premises could be unreasonable

Case 2:19-mj-01243-WED Filed 04/01/19 Page 45 of 56 Document 1

 

 

b. The volume of evidence, Storage media can store the equivalent of
millions of pages of information. Additionally, a suspect may try to conceal criminal
evidence,' he or she might store it in random order With deceptive file names. This may
require searching authorities to peruse all the stored data to determine which particular
files are evidence or instrumentalities of crime. This sorting process can take weeks or
months, depending on the volume of data stored, and it Would be impractical and
invasive to attempt this kind of data search on-site.

c. Technical requirements Computers can be configured in several different
Ways, featuring a variety of different operating systems, application software, and
configurations Therefore, searching them sometimes requires tools or knowledge that
might not be present on the search site. The Vast array of computer hardware and
software available makes it difficult to know before a search What tools or knowledge
will be required to analyze the system and its data on~site. However, taking the storage
media off-site and reviewing it in a controlled environment will allow its examination
With the proper tools and knowledge,

d. Variety of forms of electronic media, Records sought under this Warrant
could be stored in a variety of storage media formats that may require off-site reviewing
with specialized forensic tools.

126. _ln light of these concerns, I hereby request the Court's permission to seize
the computer hardware, storage media, and associated peripherals that are believed to
contain some or all of the evidence described in this Warrant, and to conduct an off-site
search of the hardware for the evidence described, if, upon arriving at the scene, the
agents executing the search conclude that it would be impractical to search the
hardware, media, or peripherals on-site for this evidence, If computers or other digital
devices are found in a running state, lam requesting that the agents be authorized to
acquire evidence from the devices prior to shutting the devices off. ln addition, in the
execution of this warrant the agents may seize all computers and computer~related

media to be searched later by a qualified examiner in a laboratory or other controlled

environment

Case 2:19-mj-01243-WED Filed 04/01/19 Page 46 of 56 Document 1

 

127. l recognize that not all of Stein’s prescriptions were illegitimate and that
he is likely to have many legitimate pain management and other patients I also
recognize that Stein’s clinic is a functioning medical business With employees and
patients and that a seizure of the clinic’s computers may have the unintended effect of
limiting Stein’s abilities to provide service to legitimate patients ln response to these
concerns, the agents Who execute the search anticipate taking an incremental approach
to minimize the inconvenience to Stein and his legitimate patients and to minimize the
need to seize equipment and data, lt is anticipated that, barring unexpected ,~

circumstances this incremental approach will proceed as follows:

a. Upon arriving at the premises, the agents will attempt to identify a
system administrator of the network (or other knowledgeable employee) who
will be willing to assist law enforcement by identifying and copying paper and
electronic copies of the things described in the warrant The assistance of such an
employee might allow agents to place less of a burden on the clinic than would
otherwise be necessary. Copying or imaging of all patient medical files Will
nevertheless be necess ary, as l know from my`investigations of other doctors
involved in criminal activity and medical violations that patient files can contain
evidence that is only identifiable by a medical expert and often individual actions
are best understood in the context of all patients treated by a particular
physician

 

b. If the employees choose not to assist the agents, the agents decide -
that none are trustworthy, or for some other reason the agents cannot execute the
warrant successfully Without themselves examining the clinic’s computers the ;
agents will attempt to locate the things described in the Warrant, and will §
attempt to make electronic copies of those things This analysis will focus on
things that may contain the evidence and information of the violations under
investigation In doing this, the agents might be able to copy only those things
that are evidence of the offenses described herein, and provide only those things
to the case agent Circumstances might also require the agents to attempt to
create an electronic ”image” of those parts of the computer that are likely to store
the things described in the warrant Generally speaking, imaging is the taking of
a complete electronic picture of the computer's data, including all hidden sectors

 

CaS€ 2219-mj-01243-WED Filed 04/01/19 Page 47 Of 56 DOCUm€n'[ l

 

 

 

 

and deleted files. Imaging a computer permits the agents to obtain an exact copy
of the computer's stored data without actually seizing the computer hardware
The agents or qualified computer experts will then conduct an off-site search for
the things described in the Warrant from the ”mirror image” copy at a later date.
If the agents successfully image the clinic’s computers the agents will not
conduct any additional search or seizure of the clinic’s computers While on site.

c. lf imaging proves impractical, or even impossible for technical
reasons then the agents will seize those components of the company’s computer
system that the agents believe must be seized to permit the agents»to locate the
things described in the warrant at an off-site location. The seized components
will be removed from the premises lf employees of the clinic so request the
agents will, to the extent practicable, attempt to provide the employees with
copies of data that may be necessary or important to the continuing function of
the clinic’s legitimate business If, after inspecting the computers, it is
determined that some or all of this equipment is no longer necessary to retrieve
and preserve the evidence, the government will return it Within a reasonable
time,

d. Specifically with respect to patient medical records stored on the
premises, in Whatever form, I am requesting that the copying and imaging of
these files be conducted offsite because of the anticipated volume of medical
records based on my training and experience with similar investigations l am
specifically requesting that all patient files be seized in order to have all or
selected medical records reviewed by an expert in whichever medical field is
considered appropriate for the listed medical diagnosis HoWever, the agents
executing the search Warrant will attempt to determine the patient schedule and
prioritize the copying or imaging of the medical files for the patients with the
first scheduled visits so as to minimize any disruption to the legitimate medical
services Stein provides

V. CONCLUSION
Based upon the foregoing and upon my training and experience, I submit
that there is probable cause to believe that the premises described as the medical offices
of Dr. David l Stein, M.D., also the offices of Milwaukee Pain Treaiment Services.,
located at 5400 N. 118th Court, Milwaukee, Wisconsin, all buildings structures storage
facilities and other artifices located at that address, contains fruits, instrumentalities,

and evidence related to possible violations of Title 21, United States Code, Section

Case 2:19-mj-01243-WED Filed 04/01/19 Page 48 of 56 Document 1

 

 

- n-'..m .¢..¢.-1~

 

 

841(a)(1) and 846, United States Code, Section 1956, and Title 18, United States Code,

Section 1347.

l swear under penalty of perjury that the foregoing is true and correct

<,Q:s?cz¢

David S. Brooks
Diversion lnvestigator, Drug Enforcement Administration

S tobefo e `
7- day of 2019.

N!TED states MAGIS
sAsrs_RN nlrach or' w scoNsiN

     

Case 2:19-mj-01243-WED Filed 04/01/19 Page 49 of 56 Document 1

ATTACHMENT A

The premises to be searched is the business of the Milwaukee Pain Treatment
Center: 5400 N. 118th Court, Milwaukee, Wl 53225. The location is located South of Silver
Spring Drive and West of I-41. The premises is a single story, 11,000 square foot building
with a two-story glass foyer.

Bl.lilding‘
Along Hwy 45

 

Case 2:19-mj-01243-WED Filed 04/01/19 Page 50 of 56 Document 1

 

 

ATTACHMENT B

Evidence of violations from ]anuary 1, 2008 to the present of Title 21, United
States Code, Sections 841(a)(1) and 846 (distribution of controlled substances outside the
usual course of professional practice and without a legitimate medical purpose and
conspiracy to unlawfully distribute controlled substances); Title 18, United States Code,
Section 1956 (money laundering); and Title 18, United States Code, Section 1347
(Healthcare fraud), as follows:

1. Patient files (as specified in Attachment C), including but not limited to the
complete patient files, prescription records, medical reports, notes of medical personnel
and staff members, office notes, progress notes, medical examination notes, medical
diagnoses appointment records, patient sign in sheets, billing records, test results,
laboratory tests and results, photographs x-rays, physician orders, history and physical
forms, treatment plans, referrals consultations correspondence, patient contracts
patient information, demographic information, and certificates of medical necessity.

2. Prescription forms that may relate to the crimes under investigation, such
as pre-filled or pre-signed prescription forms.

3. Records reflecting any polices or procedures of the clinic, including but not
limited to billing and training policies and procedures

4. Records of patient complaints allegations of substandard care, and
unnecessary services performed by representatives employees and agents of the clinic.

5. Records related to employees and personnel including but not limited to
resumes, application forms, licenses, job descriptions time sheets, employment
agreements management reviews, hiring records, termination records, contracts IRS
Forms 1099 and W-2, cancelled checks, expense reimbursement documents and credit
card receipts for all current and former clinic owners, officers, employees and
independent contractors

6. Communications in any form involving current and former clinic owners,
officers, employees independent contractors, vendors affiliates referral sources,
financial services providers potential or actual patients insurance companies or
government entities to the extent the communications may relate to the crimes under
investigation This includes communications between any employees of the clinic and
the clinic itself and communications between and among any of the entities referred to
herein.

Case 2:19-mj-01243-WED Filed 04/01/19 Page 51 of 56 Document 1

 

 

 

7. Audio or video recordings stored in any format, of communications
between, or statements of, current and former clinic owners officers employees
independent contractors vendors affiliates referral sources financial service providers
potential or actual patients security guards and physical therapists.

8. Contracts With any current or former patients vendors affiliates referral
sources independent conu'actors or physical therapists

9. Records that tend to show the activities location, or compensation of
current and former clinic owners officers employees and independent contractors
referral sources or physical therapists including:

a. Calendars schedules appointment books timesheets or address books;
b. Compensation agreements and payments or
c. Documentation related to purchase or other transfer of assets

10. Corporate records for the clinicl including meeting minutes strategic
planning documents financial projections and budgets organizational charts or other
_records reflecting corporate decision-making and responsibilities

11. Financial records reflecting the earnings income, profits and assets of the
clinic and its owners and corporate officers and directors including: bank statements
bank books certificates of deposit, Wire transfers cashier’s checks money orders
currency exchange receipts check books brokerage and investment account records
stock certificates credit cards credit card statements tax returns tax return information,
appraisal documents title documents safe deposit box keys storage facility keys and
documents evidencing account members and financial assets of the clinic and its owners
and corporate officers and directors

12. Cash, money orders or other forms of payment, stored in any location,
Which represents proceeds from the illegal conduct described herein.

13. Any and all electronic devices belonging to the clinic, its owners corporate
officers and directors including but not limited to David Stein and Sharon Stein, which
are capable of analyzing, creating, displaying, converting or transmitting electronic or
magnetic computer impulses or data. These devices include computers computer
components and other computer related electronic devices Documents in any format or
medium that concern any accounts with an Internet Service Provider,

14. Documents in any format or medium that concern online storage or other
remote computer storage, including, but not limited to, software used to access such

Case 2:19-mj-01243-WED Filed 04/01/19 Page 52 of 56 Document 1

 

 

 

 

online Storage or remote computer storage, user logs or archived data that show
connection to such online storage or remote computer storage, and user logins and
passwords for such online storage or remote computer storage

15, Items reflecting the use of file-sharing technology (not to include contents
of files shared that are not otherwise within the scope of this attachrnent).

'16. Items reflecting the use of remote-Working software or capabilities

17. Items in the paragraphs above that are stored in computer media, including
media capable of being read by a computer (such as external and internal computer hard
drives memory sticks and thumb drives).

18, Items of personal property that tend to identify the person(s) in residence,
oceupancy, control, or ownership of the subject premises including, but not limited to,
v canceled mail, leases rental agreements utility and telephone bills statements
identification documents and keys

19. Items of personal property that tend to establish ownership of assets
including, but not limited to, insurance documents property titles receipts for purchases
of assets

20. Documents identifying other locations Where the clinic may maintain
financial, medical, and billing records such as additional office space or storage units

Case 2:19-mj-01243-WED Filed 04/01/19 Page 53 of 56 Document 1

 

 

MB_N_I_§

Patient files and records to be seized related to the following individuals

 

 

   

 

 

Case 2:19-mj-01243-WED Filed 04/01/19 Page 55 of 56 Document 1

 

 

 

Case 2:19-mj-01243-WED Filed 04/01/19 Page 56 of 56 Document 1

 

